Citation Nr: 0719026	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-07 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence was received to reopen the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Coast Guard-Merchant Marine, from June 30, 1945 to August 15, 
1945.  He had certified ocean going service from June 30, 
1945 to July 20, 1945, and from July 21, 1945 to August 15, 
1945.  He died in April 1967.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 1989 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  It was noted that the veteran died of 
agranulocytosis due to Hodgkin's disease, that his service 
medical records were not of record, and that his death 
occurred as a result of a malignancy first noted, 
historically, more than five years after discharge.  The 
appellant was notified of the RO's determination in a 
November 1989 letter but did not appeal this rating decision.  
Accordingly, new and material evidence is required to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2006).

The Veterans Claims Assistance Act (VCAA) notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, which include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in April 2003, the RO provided the 
appellant with information on VCAA requirements, the VA's 
duties, and with regard to the need for new and material 
evidence for reopening claims.

Since then, the Court has addressed VCAA requirements in the 
context of a claim to reopen.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element, or elements required to establish service 
connection that were found insufficient in the previous 
denial. Id.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied. 
Failure to provide this notice is generally prejudicial.  Id.  
(Here, the record reflects that, in September 1989, the 
National Personnel Records Center (NPRC) advised the RO that 
it needed the veteran's service number to search for his 
service medical records.  In an October 2006 response to the 
RO's recent inquiry, the NPRC again requested that service 
number and, in a January 2007 letter to the appellant, the RO 
requested the veteran's service number.  She did not 
respond.)

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 
(2006); aff'd, 20 Vet. App. 537 (2006).  The notice must be 
provided in a notification document provided by an agency of 
original jurisdiction (AOJ), followed by AOJ re-adjudication 
of the claim.  Id. 

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Mayfield, Dingess, 
and Kent, another notification letter should be sent to the 
veteran.

Accordingly, the appellant's case is REMANDED for the 
following action:

1.	The RO/AMC should send the appellant 
(and her representative) a letter 
providing notification required by 
the VCAA regarding reopening the 
claim for service connection for the 
cause of the veteran's death.  The 
letter should provide notice as to 
the type of evidence necessary to 
substantiate her claim, including 
information pertaining to service 
connection and new and material 
evidence, what evidence the appellant 
is responsible for obtaining, and 
what evidence VA will undertake to 
obtain, and should notify the 
appellant to provide all relevant 
evidence in her possession.  

a.	Specifically, the letter should 
indicate that the appellant 
needs to submit new and material 
evidence to reopen the 
previously denied claim for 
service connection for the cause 
of the veteran's death, and it 
should clearly set forth (a) the 
basis of the prior denial of her 
claim, (b) that new and material 
evidence was needed; and (c) 
what evidence would be necessary 
to substantiate that element or 
elements required to establish 
service connection for the cause 
of his death, that were found 
insufficient in the previous 
denial, consistent with Kent v. 
Nicholson, supra, e.g., evidence 
of the veteran undergoing 
radiation treatment in 1945 at 
Beth Israel Hospital, or 
evidence that his Hodgkin's 
disease was diagnosed in 1945 or 
1946, or the veteran's service 
number (to enable NPRC to 
conduct a search for the his 
service medical records). 

b.	Pertinent notice as required by 
Dingess/Hartman, supra, should 
also be provided.

2.	Then, the RO/AMC should readjudciate 
the appellant's claim as to whether 
new and material evidence was 
received to reopen her claim for 
service connection for the cause of 
the veteran's death.  If the decision 
remains adverse to the appellant, the 
appellant and her representative 
should be furnished with a 
supplemental statement of the case 
(SSOC), that contains notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue on 
appeal, since the February 2004 
statement of the case.  The appellant 
should be afforded an appropriate 
period of time for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




